


116 HR 635 IH: Muhammad Ali Legacy Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 635
IN THE HOUSE OF REPRESENTATIVES

January 17, 2019
Mr. Yarmuth (for himself, Mr. Cohen, Mr. Meeks, Ms. Lee of California, Mr. Rush, and Ms. Norton) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To establish a grant program to preserve the legacy and ideals of Muhammad Ali and promote global respect, understanding, and communication, and for other purposes.

 
1.Short titleThis Act may be cited as the Muhammad Ali Legacy Act. 2.PurposesThe purposes of this Act are— 
(1)to preserve the legacy and ideals of Muhammad Ali, who dedicated his life to fostering international friendship and to service to those in need, both in the United States and around the world; (2)to promote global respect, understanding, and communication; and 
(3)to foster the next generation of world leaders who will work toward these goals. 3.Muhammad Ali legacy grant program (a)AuthorizationThe Secretary of State shall award grants, on such terms and conditions as the Secretary may determine, to one or more eligible organizations that— 
(1)are established to promote global respect, understanding, and communication and to encourage character and leadership development worldwide; and (2)demonstrate a commitment to preserving the legacy of Muhammad Ali. 
(b)Grant agreementEach organization awarded a grant under this section shall enter into an agreement with the Secretary of State. Each such agreement shall require the organization— (1)to develop and provide educational programming to prepare prospective leaders in foreign countries to make a profound contribution to global society, including programming that includes peace building, conflict resolution, violence prevention, character education, and education about world cultures, religions, and languages; 
(2)to act as a global gathering place—both online and in person—for negotiation and mediation; (3)to utilize technology and the Internet to empower people in foreign countries, including adults, young people, educators, and civic, community, religious, and corporate leaders, to dialogue on common interests and concerns, share information, and engage in cross-cultural learning, including by utilizing diverse and multi-layered connections such as videoconferencing, web-based forums, and other modes of communication; 
(4)to partner with and build a network of organizations and schools already working with adults, young people, educators, and civic, community, religious, and corporate leaders, as well as the Department of State, to reach many people worldwide as quickly as possible; (5)to place a special emphasis on providing a positive, productive path for young people to combat the pull of radicalism, terrorist networks, and organized crime; 
(6)to support a website providing resources, in a variety of languages, to further the programs and activities described in paragraphs (1) through (5) by making such programs and activities accessible to the general public and able to be utilized by educators to integrate into the classroom; and (7)to submit for each fiscal year for which the organization receives funds from a grant awarded under this section, a report to the Secretary of State that contains— 
(A)a description of the programs and activities supported by the funding; (B)the audited financial statement of the organization for the preceding fiscal year; 
(C)a plan for the programs and activities to be supported by the funding as the Secretary may require; and (D)an evaluation of the programs and activities supported by the funding as the Secretary may require. 
(c)Eligible organization definedIn this section, the term eligible organization means an organization that is exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)). (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2020 through 2022. 

